DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al (US 2019/0196632 A1).

Claim 1, Ryu (Fig. 1-7) discloses an electronic device (Fig. 1; Paragraph [0050]), comprising: 
a display panel (DM; Fig. 1 and 2B); comprising: 
a first substrate (SUB; Fig. 3D); 
a second substrate (ISB; Fig. 4C and 3D) opposite to the first substrate (SUB; Fig. 3B and 3C); 
a display component (DL; Fig. 3D; PD-OLED and DP-CL; Fig. 3C) disposed on an inner surface of the first substrate (SUB; Fig. 3C and 3D); and 
a sensing unit (S1; Fig. 4C; IS; Fig. 4B) disposed on an inner surface the second substrate (IBS; Fig. 4C); 
an integrated circuit (DC; Fig. 2B) for driving the display component (DL; Fig. 3D; PD-OLED and DP-CL; Fig. 3C; Paragraph [0073]; wherein discloses “The driving chip DC may be configured to produce various driving signals that are used to operate the display panel DP and the input sensing unit IS”) and the sensing unit (S1; Fig. 4C; IS; Fig. 4B; Paragraph [0073]; wherein discloses “The driving chip DC may be configured to produce various driving signals that are used to operate the display panel DP and the input sensing unit IS”); and 
a connection line (IS_SP; Fig. 4C) disposed on a side surface (CSS; Fig. 4C; Paragraph [0143]; wherein discloses “to form the input side electrode IS-SP on the first connection surface CSS of the encapsulation substrate IBS and the first side surface SS of the base substrate SUB”) of the second substrate (IBS; Fig. 4C); 
wherein the sensing unit (S1; Fig. 4C; IS; Fig. 4B) is electrically connected (IS-PD; Fig. 4C) with the integrated circuit (DC; Fig. 2B) through the connection line (IS-SP; Fig. 4C).  

Claim 2, Ryu (Fig. 1-7) discloses wherein the connection line (IS_SP; Fig. 4C) is directly in contact (Fig. 4C) with the side surface (CSS; Fig. 4C; Paragraph [0143]; wherein discloses “to form the input side electrode IS-SP on the first connection surface CSS of the encapsulation substrate IBS and the first side surface SS of the base substrate SUB”) of the second substrate (IBS; Fig. 4).  

Claim 3, Ryu (Fig. 1-7) discloses wherein a portion (DP-SPb; Fig. 5; wherein embodiment could be applied to figure 4C thereby overlapping in a similar manner as shown in figure 5) of the connection line (DP-SP; Fig. 5) overlaps the inner surface of the second substrate (ISB; Fig. 5) in a normal direction of the first substrate (SUB; Fig. 5).  

Claim 4, Ryu (Fig. 1-7) discloses wherein the connection line (IS_SP; Fig. 4C) is disposed on a side surface (SS; Fig. 4C; Paragraph [0143]; wherein discloses “to form the input side electrode IS-SP on the first connection surface CSS of the encapsulation substrate IBS and the first side surface SS of the base substrate SUB”) of the first substrate (SUB; Fig. 4C).  

Claim 5, Ryu (Fig. 1-7) discloses wherein the connection line (IS_SP; Fig. 4C) is directly in contact with the side surface (CSS; Fig. 4C; Paragraph [0143]; wherein discloses “to form the input side electrode IS-SP on the first connection surface CSS of the encapsulation substrate IBS and the first side surface SS of the base substrate SUB”) of the second substrate (IBS; Fig. 4C) and the side surface (SS; Fig. 4C; Paragraph [0143]; wherein discloses “to form the input side electrode IS-SP on the first connection surface CSS of the encapsulation substrate IBS and the first side surface SS of the base substrate SUB”) of the first substrate (SUB; Fig. 4C).  

Claim 6, Ryu (Fig. 1-7) discloses further comprising another connection line (DP-SP; Fig. 3D) disposed on a side surface (SS; Fig. 3D; Paragraph [0113]; wherein discloses “to form the driving side electrode DP-SP on the first side surface SS of the base substrate SUB and the first connection surface CSS of the encapsulation substrate IBS”) of the first substrate (SUB; Fig. 3D), wherein the display component (DL; Fig. 3D; PD-OLED and DP-CL; Fig. 3C) is electrically connected (DP-PD; Fig. 3D) Page 38 of 41with the integrated circuit (DC; Fig. 2B) through the another connection line (DP-SP; Fig. 3D).  

Claim 7, Ryu (Fig. 1-7) discloses wherein the connection line (IS-SP; Fig. 4C) is formed by printing, coating or adhering (Paragraph [0143]; wherein silk screen method is at least a printing method).  

Claim 18, Ryu (Fig. 1-7) discloses wherein the connection line (IS-SP; Fig. 4C) is made of conductive material (Paragraph [0142]; wherein discloses “The input side electrode IS-SP may be in direct contact with the input pad IS-PD. The input side electrode IS-SP may be formed of or include at least one of metallic materials (e.g., copper (Cu), silver (Ag), gold (Au), or aluminum (Al))”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2019/0196632 A1) in view of Tuan et al (US 2019/0025620 A1).

Claim 8, Ryu discloses the electronic device according to claim 1.
Ryu does not expressly disclose wherein the first substrate is disposed between the second substrate and the integrated circuit.  
Tuan (Fig. 1) discloses wherein the first substrate (10; Fig. 1) is disposed between the second substrate (30; Fig. 1) and the integrated circuit (90; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu’s electronic device by applying a driver integrated circuit on a bending portion, as taught by Tuan, so to use an electronic device with a driver integrated circuit on a bending portion for providing the bending portion of the flexible layer can be used to reduce a border area of the display device for realizing slim border design or borderless design (Paragraph [0004]).

Claim 9, Ryu (Fig. 1-7) discloses wherein the sensing unit (IS; Fig. 4B) comprises a fingerprint sensing unit or a touch sensing unit (Paragraph [0134]; wherein discloses a touch sensing device).  

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2019/0196632 A1) in view of Bok et al (US 2018/0089485 A1).

Claim 10, Ryu (Fig. 1-7) discloses wherein the sensing unit (IS; Fig. 4B) comprises a touch sensing unit (Paragraph [0134]; wherein discloses a touch sensing device). 
Ryu does not expressly disclose the display panel further comprises a fingerprint sensing unit, and the integrated circuit is additionally for driving the fingerprint sensing unit.  
Bok (Fig. 7) discloses the display panel (DO; Fig. 7) further comprises a fingerprint sensing unit (FPS; Fig. 7), and the integrated circuit (SC and PC; Fig. 7; Paragraph [0091]; wherein discloses “the sensor control unit SC and the display driving unit PC may be disposed in a single IC (integrated circuit)”) is additionally for driving the fingerprint sensing unit (FPS; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu’s electronic device by applying a fingerprint sensing unit, as taught by Bok, so to use an electronic device with a fingerprint sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claim 16, Ryu discloses the electronic device according to claim 1.
Ryu does not expressly disclose wherein the sensing unit comprises a fingerprint sensing unit, the display panel further comprises a touch sensing unit, and the integrated circuit is additionally for driving the touch sensing unit.  
Bok (Fig. 7) discloses wherein the sensing unit comprises a fingerprint sensing unit (FPS: Fig. 7), the display panel (DP: Fig. 7) further comprises a touch sensing unit (SI; Fig. 7), and the integrated circuit (SC and PS; Fig. 7; Paragraph [0091]) is additionally for driving the touch sensing unit (SI; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu’s electronic device by applying a fingerprint sensing unit, as taught by Bok, so to use an electronic device with a fingerprint sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claim 17, Bok (Fig. 6 and 7) discloses wherein the touch sensing unit (SI; Fig. 6) is disposed on the inner surface (Fig. 6; wherein figure shows display unit PP arranged on the same side of substrate as touch sensing unit SI) of the first substrate (SUB; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu’s electronic device by applying a fingerprint sensing unit, as taught by Bok, so to use an electronic device with a fingerprint sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2019/0196632 A1) in view of Bok et al (US 2018/0089485 A1) as applied to claim 10 above, and further in view of Yamazaki (US 2009/0141004 A1).

Claim 11, Ryu in view of Bok discloses the electronic device according to claim 10.
Ryu in view of Bok does not expressly disclose wherein the fingerprint sensing unit is disposed on the inner surface of the first substrate.  
Yamazaki (Fig. 1 and 3) discloses wherein the fingerprint sensing unit (53; Fig. 3) is disposed on the inner surface of the first substrate (101; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu in view of Bok’s electronic device by applying an arrangement of fingerprint sensing unit, as taught by Yamazaki, so to use an electronic device with an arrangement of fingerprint sensing unit for providing an input device which is provided with a display portion including a pixel with an optical sensor and having a display function and an input function, which enables position detection by the optical sensor to be performed accurately (Paragraph [0009]).

Claim 12, Yamazaki (Fig. 1 and 3) discloses wherein the display panel (Fig. 3) comprises an insulating layer (112; Fig. 3; Paragraph [0070]; wherein discloses an insulating film), the display component (54; Fig. 3) comprises a pixel electrode (113; Fig. 3), and the insulating layer (112; Fig. 3) is disposed between the pixel electrode (113; Fig. 3) and the fingerprint sensing unit (53; Fig. 3) in a normal direction of the first substrate (101; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu in view of Bok’s electronic device by applying an arrangement of fingerprint sensing unit, as taught by Yamazaki, so to use an electronic device with an arrangement of fingerprint sensing unit for providing an input device which is provided with a display portion including a pixel with an optical sensor and having a display function and an input function, which enables position detection by the optical sensor to be performed accurately (Paragraph [0009]).

Claim 13, Yamazaki (Fig. 1 and 3) discloses wherein the fingerprint sensing unit (53; Fig. 3) comprises a photoelectric conversion unit (Paragraph [0069]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu in view of Bok’s electronic device by applying an arrangement of fingerprint sensing unit, as taught by Yamazaki, so to use an electronic device with an arrangement of fingerprint sensing unit for providing an input device which is provided with a display portion including a pixel with an optical sensor and having a display function and an input function, which enables position detection by the optical sensor to be performed accurately (Paragraph [0009]).

Claim 14, Yamazaki (Fig. 1 and 3) discloses wherein the photoelectric conversion unit (53; Fig. 3) comprises a PIN diode (Paragraph [0009]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu in view of Bok’s electronic device by applying an arrangement of fingerprint sensing unit, as taught by Yamazaki, so to use an electronic device with an arrangement of fingerprint sensing unit for providing an input device which is provided with a display portion including a pixel with an optical sensor and having a display function and an input function, which enables position detection by the optical sensor to be performed accurately (Paragraph [0009]).

Claim 15, Yamazaki (Fig. 1 and 3) discloses wherein the display component (54; Fig. 3) further comprises a common electrode (123; Fig. 3), and the insulating Page 39 of 41layer (112; Fig. 3) is disposed between the common electrode (123; Fig. 3) and the fingerprint sensing unit (53; Fig. 3) in the normal direction of the first substrate (101; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ryu in view of Bok’s electronic device by applying an arrangement of fingerprint sensing unit, as taught by Yamazaki, so to use an electronic device with an arrangement of fingerprint sensing unit for providing an input device which is provided with a display portion including a pixel with an optical sensor and having a display function and an input function, which enables position detection by the optical sensor to be performed accurately (Paragraph [0009]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/02/2022